Citation Nr: 0719110	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
narcolepsy and sleep apnea prior to January 5, 2005, and to a 
rating in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of T12 fracture with low back pain prior to 
February 7, 2006, and to a rating in excess of 20 percent 
thereafter.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.

4.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.

5.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.

6.  Entitlement to a rating in excess of 10 percent for right 
elbow tendonitis.

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran served on active duty from February 1978 to 
February 1998.

Service connection was initially established for the 
disabilities that are the subject of this appeal by a March 
1998 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By that decision, the RO denied 
ratings in excess of 10 percent for the veteran's service-
connected narcolepsy, T12 fracture residuals, cervical spine 
disorder, bilateral knee disorders, and right elbow disorder.  
Further, the RO also denied the veteran's TDIU claim.

Thereafter, by a January 2006 rating decision, the RO granted 
service connection for sleep apnea as part of the already 
service-connected narcolepsy, and assigned a 50 percent 
rating effective January 5, 2005.  By a subsequent April 2006 
rating decision, the RO assigned a combined rating of 20 
percent for T12 fracture residuals based upon a 10 percent 
rating for orthopedic manifestation and a separate 10 percent 
rating for neurological manifestation.  This 20 percent 
rating was effective February 7, 2006.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons detailed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For 
the reasons detailed below, the Board concludes that 
additional development is required in order to comply with 
the duty to assist.

As an initial matter, the Board notes that the record 
reflects the veteran participated in VA's Chapter 31 
Vocational Rehabilitation program.  In fact, the RO referred 
to these records in an April 2006 Supplemental Statement of 
the Case (SSOC) in its adjudication of the TDIU claim.  
However, no such records appear to be part of the evidence 
assembled for the Board's review.  In circumstances such as 
these, the Board will not speculate as to the what relevant 
findings are contained in evidence not of record, 
particularly VA records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.).  
Therefore, a remand is required in order to associate these 
records with the claims folder.

In addition to the foregoing, the Board notes that the 
veteran has been accorded multiple VA medical examinations in 
this case in May 2002, February 2005, February 2006, and June 
2006.  However, at his February 2007 hearing it was contended 
that he should be accorded a new examination, indicating that 
the record did not accurately reflect the current severity of 
his service-connected disabilities.  As such, it was 
intimated that the service-connected disabilities had 
increased in severity since the last examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995);see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the 
Board concurs that a new examination should be scheduled to 
evaluate the current severity of the veteran's service-
connected disabilities.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities since 
February 2005.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  The RO should also request that the 
veteran's VA vocational rehabilitation 
and counseling folder be associated with 
his claims folder.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded VA examination 
to determine the current nature and 
severity of his service-connected 
narcolepsy and sleep apnea, T12 fracture 
residuals, cervical spine disorder, both 
knees, and right elbow.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

With respect to the veteran's T12 
fracture residuals, cervical spine, 
bilateral knee, and right elbow, it is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's service-connected 
disabilities render him incapable of 
obtaining and/or maintaining 
substantially gainful employment.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in July 
2006, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

